                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: william.habdas@akerman.com
                                                             7   Attorneys for Bank of New York Mellon
                                                             8   fka The Bank of New York, as Trustee
                                                                 for the Certificateholders of CWALT, Inc.
                                                             9   Alternative Loan Trust 2005-84 Mortgage
                                                                 Pass-Through Certificates, Series 2005-84
                                                            10
                                                                                              UNITED STATES DISTRICT COURT
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                     DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13   BANK OF NEW YORK MELLON FKA THE                     Case No.: 2:17-cv-02699-APG-PAL
                                                                 BANK OF NEW YORK, AS TRUSTEE FOR
AKERMAN LLP




                                                            14   THE CERTIFICATEHOLDERS OF CWALT,                    STIPULATION  AND   ORDER    TO
                                                                 INC. ALTERNATIVE LOAN TRUST 2005-84                 EXTEND TIME TO FILE OPPOSITION
                                                            15   MORTGAGE                PASS-THROUGH                TO    MOTION   FOR   SUMMARY
                                                                 CERTIFICATES, SERIES 2005-84,                       JUDGMENT
                                                            16
                                                                                              Plaintiff,             (SECOND REQUEST)
                                                            17
                                                                 vs.
                                                            18
                                                                 SOUTHERN HIGHLANDS COMMUNITY
                                                            19   ASSOCIATION; SFR INVESTMENTS POOL
                                                                 1, LLC,
                                                            20
                                                                                              Defendants.
                                                            21

                                                            22

                                                            23

                                                            24            Bank of New York Mellon fka The Bank of New York, as Trustee for the Certificateholders
                                                            25   of CWALT, Inc. Alternative Loan Trust 2005-84 Mortgage Pass-Through Certificates, Series 2005-
                                                            26   84 (BoNYM), and Southern Highlands Community Association (Southern Highlands), by and
                                                            27   through the undersigned counsel, hereby stipulate and agree that BoNYM shall have an additional
                                                            28   seven (7) days, up to and including November 9, 2018, to file its opposition to Southern Highlands

                                                                                                             1
                                                                 46842756;1
                                                             1   Community Association's motion for summary judgment, which is currently due on November 2,

                                                             2   2018, pursuant to ECF No. 73.

                                                             3            This is the parties' second request for an extension, and is not intended to cause any delay or

                                                             4   prejudice to any party.

                                                             5        DATED October 31, 2018.
                                                                  AKERMAN LLP                                          ALVERSON, TAYLOR, MORTENSEN & SANDERS
                                                             6

                                                             7    /s/ William S. Habdas                                /s/ Alexander P. Williams
                                                                  ARIEL E. STERN, ESQ.                                 KURT R. BONDS, ESQ.
                                                             8    Nevada Bar No. 8276                                  Nevada Bar No. 6228
                                                                  WILLIAM S. HABDAS, ESQ.                              ALEXANDER P. WILLIAMS, ESQ.
                                                             9    Nevada Bar No. 13138                                 Nevada Bar No. 14644
                                                                  1635 Village Center Circle, Suite 200                6605 Grand Montecito Parkway, Suite 200
                                                            10
                                                                  Las Vegas, NV 89134                                  Las Vegas, NV 89149
                                                            11    Telephone: (702) 634-5000                            Telephone: (702) 384-7000
                                                                  Facsimile: (702) 380-8572                            Facsimile: (702) 385-7000
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  Attorneys for Bank of New York Mellon fka The Attorneys for Southern Highlands Community
                      LAS VEGAS, NEVADA 89134




                                                            13    Bank of New York, as Trustee for the Association
AKERMAN LLP




                                                                  Certificateholders of CWALT, Inc. Alternative
                                                            14
                                                                  Loan Trust 2005-84 Mortgage Pass-Through
                                                            15    Certificates, Series 2005-84

                                                            16
                                                                                                                   ORDER
                                                            17
                                                                          IT IS SO ORDERED:
                                                            18
                                                                                                                _____________________________________
                                                            19                                                  UNITED STATES DISTRICT COURT JUDGE

                                                            20                                                  Dated: November
                                                                                                                DATED:          1, 2018.
                                                                                                                         ______________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                               2
                                                                 46842756;1
